Title: From Benjamin Franklin to Cabanis, 19 September 1779
From: Franklin, Benjamin
To: Cabanis, Pierre-Jean-Georges


à Passy, ce 19 7bre ’79.
Mr. Franklin est fâché d’avoir causé le moindre tort à ces beaux cheveux, qu’il regarde toujours avec Plaisir. Si cette Dame aime à passer ses Jours avec lui, il aimerait autant à passer ses Nuits avec elle; & comme il lui a déjà donné beaucoup de ses jours, quoique il en avait si peu de reste à donner, elle paraît ingrate de ne lui avoir jamais donné une seule de ses nuits, qui coulent continuellement en pure perte, sans faire le bonheur de personne, à l’exception de Poupon. Il l’embrasse neantmoins bien serrement, parce qu’il l’aime infiniment malgré tous ses défauts.
 
Addressed: A Monsieur / Monsieur Cabbanis, pour être / montrée à notre Dame / d’Auteuil.
